 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 706 
In the House of Representatives, U. S.,

June 28, 2012
 
RESOLUTION 
Authorizing the Committee on Oversight and Government Reform to initiate or intervene in judicial proceedings to enforce certain subpoenas. 
 
 
That the Chairman of the Committee on Oversight and Government Reform is authorized to initiate or intervene in judicial proceedings in any Federal court of competent jurisdiction, on behalf of the Committee on Oversight and Government Reform, to seek declaratory judgments affirming the duty of Eric H. Holder, Jr., Attorney General, U.S. Department of Justice, to comply with any subpoena that is a subject of the resolution accompanying House Report 112–546 issued to him by the Committee as part of its investigation into the United States Department of Justice operation known as Fast and Furious and related matters, and to seek appropriate ancillary relief, including injunctive relief. 
2.The Committee on Oversight and Government Reform shall report as soon as practicable to the House with respect to any judicial proceedings which it initiates or in which it intervenes pursuant to this resolution. 
3.The Office of General Counsel of the House of Representatives shall, at the authorization of the Speaker, represent the Committee on Oversight and Government Reform in any litigation pursuant to this resolution. In giving that authorization, the Speaker shall consult with the Bipartisan Legal Advisory Group established pursuant to clause 8 of rule II. 
 
Karen L. Haas,Clerk.
